Stow, C. J.,
concurred in the reversal of the judgment, on the ground that a part of the property being exempt from execution, was not the subject of' a. fraudulent sale as against judgment creditors; but dissented from the views and principles of the opinion of the court, especially from that part of the opinion which relates to the principle governing and controlling the effect of simple bills of sale; and holding that a bill of sale of chattels without a change of *112possession, in order to vest an interest therein in the vendee, was determined by the statute to be fraudulent as against creditors, unless evidence was given by the vendee of the bonajides of the transaction, and that he had been unable to discover any evidence given in the case made up, which tended to that result.